LARSEN, Justice,
dissenting.
I dissent; I would adopt and affirm the lower court’s majority opinion. The lower court found “that there occurred at the Democratic primary on May 19,1981 a massive and monumental error”. (Lower court opinion page 13). The voters in one third of the voting districts of the City of Philadelphia were presented with an improper and misleading ballot (machine).
The so-called “corrective measures” were hardly adequate —“The mechanics were instructed to obtain band-aids, tape or anything else of an adhesive nature to make stickers to write the names of Olszewski and McCormack on the tapes and to paste these stickers to each voting machine which *221contained the transposition . . . the ‘corrective stickers’ contained the misspelling, lack of surname and middle initial and lack of designation of the candidate. . . . ” (Lower court opinion page 8). There was no evidence of any attempted corrections being made on 452 of the 1209 faulty machines and the attempted corrections did not conclude until 4:00 p. m. on election day.
The record clearly supports the lower court’s finding that the errors “may have affected” the result of the primary. The majority of this Court’s conclusion to the contrary is clearly wrong and based on nothing. The right of suffrage is not to be impaired or infringed in any way. Independence Party Nomination, 208 Pa. 108, 57 A. 344 (1904). The Pennsylvania Constitution (Article I Section 5) provides that “Elections shall be free and equal; . . . If the findings of the lower court (which are supported by the evidence), do not support the invalidity of this primary election; then no election in Pennsylvania will ever be declared invalid.
Since the Majority of this Court has overruled the lower court, we do not reach the problem of whether there should be a new primary or whether the nominees should be selected by the City Democratic Party. In either case, I do not believe any person who had been nominated by the Republican Party would have been prohibited from being selected by the Democratic Party as its nominee.